Douglas, J.
The central question posed by this appeal is whether the term “income,” as used in R.C. 4141.30(E)(2), includes Social Security disability benefits. We hold that it does not.
Under the unemployment compensation system adopted in Ohio, an individual eligible for such compensation may receive additional benefit amounts if he has a dependent or dependents. R.C. 4141.30(B). The term “dependent,” as relevant herein, is defined in R.C. 4141.30(E)(2), as follows:
“The legally married wife or husband of the individual claiming benefits for whom more than one-half the cost of support has been supplied by such individual for at least ninety consecutive days, or for the duration of the marital relationship if it has existed for less than ninety days, immediately preceding the beginning of such individual’s current benefit year and such wife or husband was living with such individual and had an average weekly income, in such period, not in excess of twenty-five per cent of the claimant’s average weekly wage, or thirty dollars, whichever is less.”
The term “income” is not defined anywhere in R.C. Chapter 4141. Appellees argue that the term “income” should be construed broadly to include the Social Security disability benefits involved in the instant case. We do not agree.
Where a particular term employed in a statute is not defined, it will be accorded its plain, everyday meaning. State v. Dorso (1983), 4 Ohio St. 3d 60, 62, 4 OBR 150, 152, 446 N.E. 2d 449, 451. The term “income” is commonly understood as signifying payments received as compensation for services rendered or returns realized from capital investment. “Income” has been defined as “a gain or recurrent benefit that is usu[ally] measured in money and for a given period of time, derives from capital, labor, or a combination of both * * *.” (Emphasis added.) See Webster's Third New International Dictionary (1986) 1143.
Social Security payments are not “income” as that term is generally understood. Such benefits constitute neither compensation for labor nor a return on capital. They are not earned by the recipient.
Our conclusion that the term “income” is synonymous with “earnings” is bolstered by the legislative history of the dependency provision in R.C. 4141.30. R.C. 4141.30(E)(2), the spousal dependency provision at issue today, traces its origins to Am. Sub. S.B. No. 237, passed by the General Assembly in 1967. (132 Ohio Laws, Part I, 1477, 1480; Part II, 2237.) In its analysis of the original bill’s provisions, the Ohio Legislative Service Commission observed that the new spousal dependency clause disqualifies as a dependent any spouse whose “average earnings” exceeded the stated limit. Summary of 1967 Enactments of the 107th General Assembly, Ohio Legislative Service Commission, at 54. Hence, it is clear that a dependent spouse may be disqualified only by the receipt of monies earned by that spouse. Social Security disability benefits cannot be characterized as earnings, and thus cannot be income.
The expansive interpretation proposed by appellees would have the effect of restricting the availability of the enhanced unemployment compensation benefits payable to claimants with dependents. However, R.C. 4141.46 mandates that “[s]ections 4141.01 to 4141.46, inclusive, of the Revised Code shall be liberally construed.” The purpose of the Unemployment Compensation Act, R.C. Chapter 4141, is “* * * to enable unfortunate employees, who become and remain involuntarily unemployed by adverse business and in*71dustrial conditions, to subsist on a reasonably decent level and is in keeping with the humanitarian and enlightened concepts of this modern day.” (Emphasis sic.) Leach v. Republic Steel Corp. (1964), 176 Ohio St. 221, 223, 27 O.O. 2d 122, 123, 199 N.E. 2d 3, 5. See, also, Irvine v. Unemployment Comp. Bd. of Review (1985), 19 Ohio St. 3d 15, 17, 19 OBR 12, 14, 482 N.E. 2d 587, 589. The liberal construction requirement of R.C. 4141.46 was surely designed to promote this humane purpose. We are not inclined to adopt the exclusionary interpretation advanced by appellees in the absence of a clear directive from the General Assembly.
It is contended that this court’s recent holding in Gleason v. Bur. of Employment Services (1985), 17 Ohio St. 3d 107, 17 OBR 256, 478 N.E. 2d 225, commands a different result. We disagree. The sole issue presented in Gleason was whether a claimant’s unemployment compensation benefits should be reduced by the amount of state disability retirement benefits received by the claimant. This court found that such setoff must occur. In so holding, the Gleason court cited R.C. 4141.312, which was interpreted as requiring the setoff when considered in conjunction with applicable federal law. Id. at 109-110, 17 OBR at 257-259, 478 N.E. 2d at 227-228.
At least two features of Gleason distinguish that decision from the case before us today. First, the Social Security disability benefits involved herein were received not by the claimant himself, but by his spouse. More importantly, however, Gleason was decided pursuant to this court’s interpretation and application of statutes which are irrelevant to this case. Therefore, any attempted analogy between the instant cause and Gleason is strained at best.
Accordingly, we hold that the term “income,” as used in R.C. 4141.30 (E)(2), refers to compensation for services rendered or labor performed.
Based on the foregoing, we find that the holding of the board was unlawful and unreasonable, and the judgment of the court of appeals is reversed and the cause is remanded to the board of review for recalculation of appellant’s benefits.

Judgment reversed and cause remanded.

Sweeney, Locher and H. Brown, JJ., concur.
Wright, J., concurs in judgment, only.
Moyer, C.J., and Holmes, J., dissent.